IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: PROMULGATION OF                      : No. 519
CONSUMER PRICE INDEX PURSUANT               :
TO 42 Pa.C.S. §§ 1725.1(f) and              : JUDICIAL ADMINISTRATION
3571(c)(4)                                  : DOCKET


                                       ORDER


PER CURIAM


      AND NOW, this 1st day of October, 2019, IT IS ORDERED pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial

Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is authorized

to obtain and publish in the Pennsylvania Bulletin the percentage increase in the

Consumer Price Index for calendar year 2018 as required by Act 96 of 2010, 42 Pa.C.S.

§§ 1725.1(f) and 3571(c)(4) (as amended).